IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WORLD AWARD FOUNDATION                          §
    INC., AMER GROUP LLC, AN                        §
    BANG GROUP LLC, and AB                          §   No. 265, 2020
    STABLE GROUP LLC,                               §
                                                    §   Court Below: Court of Chancery
          Plaintiffs Below,                         §   of the State of Delaware
          Appellants,                               §
                                                    §   C.A. No. 2019-0605
          v.                                        §
                                                    §
    ANBANG INSURANCE GROUP                          §
    CO. LTD., CBIRC, and BEIJING                    §
    GREAT HUA BANG                                  §
    INVESTMENT GROUP CO. LTD.,                      §
                                                    §
          Defendants Below,                         §
          Appellees.                                §


                                Submitted: September 8, 2020
                                Decided:   September 21, 2020


                                         ORDER

         On August 11, 2020, this Court received from Tian Ge Zhou a notice of appeal

from a Court of Chancery order and judgment entered on July 2, 2020. Under

Supreme Court Rule 6, a timely notice of appeal should have been filed on or before

August 3, 2020. A notice of appeal must be timely filed to invoke the Court’s

appellate jurisdiction.1 A notice of appeal must be received by the Court within the



1
    Carr v. State, 554 A.2d 778, 779 (Del. 1989).
applicable time period to be effective.2 On August 24, 2020, the Senior Court Clerk

issued a notice directing the appellants to show cause why this appeal should not be

dismissed as untimely filed. On September 3, 2020, the Court received the certified

mail receipt indicating that the notice to show cause had been delivered on August

28, 2020. The appellants have not filed a response to the notice to show cause within

the required ten-day period. Dismissal of this appeal is therefore deemed to be

unopposed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:


                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice




2
    DEL. SUPR. CT. R. 10(a).


                                         2